DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant has amended the title and the previous objection is removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derleth et al. (DE 102005029016 hereinafter Derleth Also included is the original disclosure by Derleth for additional figures not in the English translation) in view of Takehiro (JP 2014033774 hereinafter Takehiro Also included is the original disclosure by Takehiro for additional figures not in the English translation).

In regards to claim 1, Derleth discloses;” A vehicle (Abstract, paragraph 0006) comprising: two or more hooks mounted on the vehicle (Paragraphs 0011 and 0013, Fig. 1a (16)), and two or more hooks being arranged side by side in a predetermined direction of the vehicle(Fig. 1a (13)); and a flat wire attached to the two or more hooks, and the flat wire extending in the predetermined direction of the vehicle (Paragraphs 0002-0014), wherein: the two or more hooks each have a claw having a length equal to or longer than a half of a width in a lateral direction of the wire (Fig. 1a (the wire is held between the hook (holder) and the support (Fig. 

Takehiro discloses a wiring support that has multiple hooks used to retain wiring where the two hooks are formed in the same direction as shown in Figure 6 (52)). It would have been obvious to one skilled in the art to arrange the supporting hooks in the same direction for better support of the wires in any application. Using hooks to retain electrical wiring is a common practice as disclosed by both Derleth and Takehiro and the arrangement of the hooks would be a design choice by a skilled artisan  since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). A reference anticipates a claim if it discloses the claimed invention "such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention." See In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995) (quoting In re LeGrice, 301 F.2d 929, 936 (CCPA 1962)).
Therefore, using the hooks in a manner as disclosed by Takehiro with the application as disclosed by Derleth, the claimed invention is disclosed.


In regards to claim 4, a modified Derleth discloses;" The vehicle according to claim 1, wherein:
the frame member of the vehicle and the claws are disposed with a space between the frame
member and the claws; and the space has an opening directed to a direction in which the wire
does not fall to a lower side of the vehicle by gravity (Fig. 1a (16) holds the wire from falling
down due to gravity)."

In regards to claim 5, a modified Derleth discloses;" The vehicle according to claim 1, wherein: the claws of the two or more hooks extend in a vertical direction of the vehicle; and the wire is attached to the two or more hooks such that the lateral direction of the wire is directed to the vertical direction of the vehicle." Per the rejection of claim 1 using Derleth and Takehiro, the hooks are capable of being formed in the same direction to hold the wires in place and therefore, the claimed invention is disclosed.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derleth et al. (DE 102005029016 hereinafter Derleth Also included is the original disclosure by Derleth for additional figures not in the English translation) in view of Takehiro (JP 2014033774 hereinafter Takehiro Also included is the original disclosure by Takehiro for additional figures not in the English translation) as applied to claim1 above, and further in view of Yamashita et al. (US 10532708 hereinafter Yamashita).

In regards to claim 6, a modified Derleth discloses;" The vehicle according to claim 1, wherein the two or more hooks are provided outward of a floor panel in a width direction of the vehicle. As shown in figure 14c, the holder (hook) is shown in a horizontal position.

Yamashita discloses in Figure 1, the flat conductor structure is capable of being routed in both a
vertical and horizontal arrangement. It would have been obvious to one having ordinary skill in
the art at the time the invention was made to route in both a vertical and horizontal
arrangement, since it has been held that rearranging parts of an invention involves only routine
skill in the art. In re Japikse, 86 USPQ 70. A reference anticipates a claim if it discloses the
claimed invention "such that a skilled artisan could take its teachings in combination with his
own knowledge of the particular art and be in possession of the invention." See In re Graves, 69
F.3d 1147, 1152 (Fed. Cir. 1995) (quoting In re LeGrice, 301 F.2d 929, 936 (CCPA 1962)).
Therefore the disclosure by a modified Derleth and supported by Yamashita are capable of being arranged in many forms that include being in routed in the horizontal direction as claimed.

In regards to claim 7, a modified Derleth discloses;" The vehicle according to claim 6, wherein
the two or more hooks are provided on a rocker inner panel such that the two or more hooks are arranged side by side in a front-rear direction of the vehicle." Yamashita discloses in Col. 1, lines 16-31 that the flat electrical cable is routed within the rocker panel of the vehicle body. It would have been obvious to one skilled in the art to use the rocker panel structure to protect the wiring from damage due to road hazards that could cause failure of the electrical system. Therefore using the routing method as disclosed by Yamashita with the holder structure as disclosed by a modified Derleth, the claimed invention is disclosed.

In regards to claim 8, a modified Derleth discloses;" The vehicle according to claim 7, wherein
the flat wire is attached to the two or more hooks and the flat wire extends in the front-rear
direction of the vehicle." Yamashita discloses in Col. 1, lines 42-53 the wiring harness is routed
from the front of the vehicle to the rear. It would have been obvious to one skilled in the art to
route the wiring from the control systems that are typically mounted in the front of a vehicle
the rear such that power and control is provided the various electrical devices. Therefore using
the routing method as disclosed by Yamashita with the holder structure as disclosed by a modified Derleth, the claimed invention is disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847